Citation Nr: 0310607	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee (right knee disability), 
currently rated as 10 percent disabling.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected degenerative joint 
disease of left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954, including combat service during the Korean Conflict, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to an increased 
rating for the veteran's service-connected severe 
degenerative joint disease with synovial chondromatosis and 
retained foreign body (right knee degenerative joint disease) 
and granted service connection for mild degenerative 
arthritis of the left knee and assigned an initial 
noncompensable evaluation, effective July 4, 1994.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In a March 1996 rating decision, the RO increased the initial 
evaluation of the veteran's left knee disability to 10 
percent, effective July 5, 1994.  Because the increase in the 
evaluation does not represent the maximum rating available 
for the disability, the veteran's claim challenging the 
propriety of the initial evaluation for this condition 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In light of the above, the Board has recharacterized 
this claim on the title page as involving the propriety of 
the initial 10 percent evaluation.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  




REMAND

In July 2002 and March 2003, the Board undertook additional 
development of the veteran's claim challenging the current 10 
percent evaluations assigned for his right and left knee 
disabilities pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, 
although the Board has obtained copies of the February 2003 
VA examination report and the April 2003 addendum, in light 
of the Federal Circuit's decision, the case must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify, by name, 
address, and approximate (beginning and 
ending) dates all VA and non-VA health 
care providers that have treated him for 
service-connected degenerative joint 
disease of the right and left knees.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims for 
an increased rating.  The letter should 
also specifically inform the veteran of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

3.  The RO should readjudicate the 
veteran's claims seeking an increased 
rating for his right knee disability and 
challenging the propriety of the initial 
10 percent rating for his left knee 
disability in light of the evidence 
received since its March 1999 
Supplemental Statement of the Case.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on these claims, 
to include all pertinent evidence 
received since the March 1999 
Supplemental Statement of the Case, the 
applicable law and regulations governing 
an increased rating for the disabilities 
in question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


